            Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 1 of 42



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


ANTWAN HAYWOOD CURTIS,                           *

        Plaintiff,                               *
v.                                                          Case No.: GJH-20-1903
                                                 *
DPSCS,
WARDEN CASEY CAMPBELL,                           *
LT. BILAL AHMED,
WEXFORD HEALTH SOURCE, INC.                      *
WARDEN RICHARD R. GRAHAM, JR.
                                                 *
        Defendants.
                                          *
*       *        *    *       *     *   *   *    *                  *       *      *         *
                                  MEMORANDUM OPINION

        Plaintiff Antwan Haywood Curtis brought this civil action against Defendants Maryland

Department of Public Safety and Correctional Services (“DPSCS”), Warden Casey Campbell,

Lieutenant Bilal Ahmed, Warden Richard R. Graham, Jr., and Wexford Health Source, Inc.

(“Wexford”), alleging violations of the Eighth Amendment to the United States Constitution,

Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132, and Section 504 of

the Rehabilitation Act, 29 U.S.C. § 794. ECF No. 1; ECF No. 1-2. Pending before the Court is a

Motion to Dismiss Plaintiff’s Complaint or, in the Alternative, for Summary Judgment filed by

Defendants DPSCS, Campbell, Ahmed, and Graham (“State Defendants”). ECF No. 12. No

hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons stated below,

Defendants’ Motion shall be granted, in part, and denied, in part. Additionally, the Court

dismisses the Complaint as to Defendant Wexford pursuant to 28 U.S.C. § 1915 for failure to

state a claim.
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 2 of 42



I.      BACKGROUND

        A.       Factual Background

        Plaintiff is an inmate committed to the custody of the Maryland Division of Corrections

and is currently confined to Western Correctional Institution (“WCI”) in Cumberland, Maryland.

ECF No. 1 at 1.1 Plaintiff, proceeding pro se, filed the Complaint at issue here in connection with

two separate falls, one at Jessup Correctional Institution (“JCI”) and the other at Roxbury

Correctional Institution (“RCI”). Id. at 3–4. According to Plaintiff, Defendants’ failure to provide

Plaintiff with a cell that included the features necessary to accommodate his disability while

housed at JCI and their failure to provide a ramp in the shower area at RCI caused Plaintiff’s

falls and his resulting injuries. See id.; ECF No. 1-2 at 2–3. At all times relevant to Plaintiff’s

allegations, Plaintiff used a wheelchair. ECF No. 1-2 at 1.

                 1.       JCI Incident

        According to Defendants, Plaintiff was primarily housed in a single cell while at JCI but

was moved to Administrative Segregation Pending Adjustment (“ASPA”) on July 2, 2018, where

he remained until September 13, 2018, when he was transferred to RCI. ECF No. 12-1 at 2–3;

ECF No. 12-4 (traffic history). Plaintiff was moved to ASPA due to reports that he had been

bullying other inmates while housed in JCI’s F-building, C-tier, which is the designated housing

area for handicapped inmates. ECF No. 12-5 at 1, 4–5 (Decl. Lt. Bilal Ahmed and Attachments).

Defendant Ahmed investigated the reports and, based on the information he uncovered,

recommended that Plaintiff be transferred to another facility for security reasons. Id. at 2.




1
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.


                                                        2
             Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 3 of 42



Defendant Ahmed also recommended that Plaintiff be moved to ASPA in the interim.2 Id. at 4.

However, in his capacity as a Lieutenant with the Internal Investigation Division (“IID”),

Defendant Ahmed does “not have any role in case management, classification, medical, or the

housing of inmates” nor was he aware of any injuries Plaintiff sustained while at JCI. Id. at 2.

        On August 6, 2018, while confined to his cell in ASPA, Plaintiff fell to the floor while

attempting to “use the bathroom.” ECF No. 1 at 3. As a result of the fall, Plaintiff injured his left

pinky finger. Id. Plaintiff states that there was a medical order in place at that time requiring his

confinement to a “single handicap cell[,]” but he was instead placed in a regular single cell,

which “was not a qualified handicapped cell.” Id. at 4. Plaintiff claims that Defendant Campbell

knew of his medical requirements but did not ensure he was housed appropriately. Id. at 3–4.

         Medical records generated while Plaintiff was at JCI indicate that he was seen for an

unscheduled sick call visit on August 6, 2018, to address his claim that he fell and hurt his finger.

ECF No. 12-6 at 2. The nursing comments indicate that Plaintiff’s finger was “minimally

swollen and painful with pain scale of 6/10[.]” Id. Plaintiff was provided with an ice pack and

Motrin, and he was instructed to return the following morning for a possible x-ray of the finger.

Id.

        On August 13, 2018, a radiologist read the x-ray performed on August 7, 2018. ECF No.

12-6 at 13–14. The x-ray showed a “nondisplaced fracture across the shaft of the 5th

metacarpal.” Id. at 14. Plaintiff’s finger was “immobilized with splint and ace wrap application.”

Id. at 13.


2
  Defendant Ahmed’s investigative report indicates that, on May 11, 2018, Plaintiff received a notice of infraction
for “masturbating while a female Officer was conducting a formal count on the tier” and that, on July 3, 2018,
accusations were made against Plaintiff concerning an alleged PREA, Prison Rape Elimination Act, incident
involving another inmate. ECF No. 12-5 at 3. As part of his investigation, Defendant Ahmed spoke with other
inmates who confirmed that Plaintiff was bullying other inmates and that the accusations against him were true. Id.
at 4. Defendant Ahmed then recommended that Plaintiff not be allowed to “reenter the JCI compound in General
Population.” Id.

                                                         3
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 4 of 42



       On August 22, 2018, Plaintiff filed an Administrative Remedy Procedure complaint

(“ARP”) regarding the August 6, 2018 fall at JCI. ECF No. 12-12 at 5. Plaintiff complained that

this was the second time he had fallen in the cell he had occupied since July 2, 2018. Id. Plaintiff

stated that he was “not suppose[d] to be in this cell . . . because it [doesn’t] have any grab

bars[,]” and he is an “inmate with disabilities” and is wheelchair bound. Id. at 7. He stated that he

cannot walk without a walker and that federal law prohibits discrimination against people with

disabilities. Id. Plaintiff alleged that his cell assignment violated the ADA, asked to be

transferred to RCI, and sought an award of $200 per day for each day he was assigned to the cell.

Id. Defendant Campbell dismissed the ARP because there was “no evidence to substantiate

[Plaintiff’s] claim that staff ha[d] violated any policy or procedures” and because Plaintiff failed

to provide any documentation indicating he required grab bars inside his cell. Id. at 8.

       Plaintiff appealed the dismissal of the ARP to the Commissioner of Correction, where it

was again dismissed. ECF No. 12-12 at 2–3. The Commissioner’s response noted that the “latest

medical order indicated ‘Single Cell for six months.’” Id. Plaintiff appealed the Commissioner’s

response to the Inmate Grievance Office (“IGO”), and the matter was referred to the Maryland

Office of Administrative Hearings. ECF No. 12-13 at 3–10. After a hearing on the complaint, the

Administrative Law Judge (“ALJ”) found that Plaintiff had failed to prove that the Division of

Corrections “acted in an arbitrary and capricious manner or acted inconsistently with the law by

not following applicable laws, regulations, policy or procedures” and therefore did not address

Plaintiff’s injuries or his claim for damages since Plaintiff failed to prove his claim. Id. at 10.

       Plaintiff states that on September 13, 2018, Defendant Campbell transferred him from

JCI to RCI, an allegedly non-handicap prison, ECF No. 1 at 4; ECF No. 14 at 2. Defendant

Campbell, however, states that in his capacity as warden of both JCI and RCI “[i]t is beyond the



                                                   4
           Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 5 of 42



scope of [his] job duties and responsibilities to assign housing or classify inmates into any

housing unit.” ECF No. 12-7 at 2. Defendant Campbell further states that he “was not involved

in nor did [he] interfere with the housing unit assignments or in transferring” Plaintiff while he

was at JCI or RCI. Id.

                  2.        RCI Incident

         Plaintiff was medically assessed after his transfer to RCI and that assessment noted that

Plaintiff was “[m]obility impaired” and used a wheelchair.3 ECF No. 12-6 at 81. The medical

assessment gave Plaintiff a Karnofsky Score of 90%, id., meaning that he is “[r]estricted in

physically strenuous activity but ambulatory and able to carry out work of a light or sedentary

nature[.]” Performance Scales: Karnofsky & ECOG Scores, OncologyPro,

https://oncologypro.esmo.org/oncology-in-practice/practice-tools/performance-scales; Karnofsky

Performance Status Scale Definitions Rating (%) Criteria, National Palliative Care Research

Center, http://www.npcrc.org/files/news/karnofsky_performance_scale.pdf (“Able to carry on

normal activity[.]”); see also Karnofsky Performance Status, National Cancer Institute,

https://www.cancer.gov/publications/dictionaries/cancer-terms/def/karnofsky-performance-status

(“The Karnofsky Performance Status scores range from 0 to 100. A higher score means the

patient is better able to carry out daily activities.”).4 Plaintiff was provided with a walker and a




3
  Plaintiff had surgery on his right ankle on October 3, 2017, for a torn ligament and closed fracture. ECF No. 12-6
at 98. On April 17, 2019, he reported to the surgeon that he was unable to walk. Id. Plaintiff attributed the weakness
in his right leg to a MRSA infection he developed after the surgery. Id. at 99. Examination revealed that Curtis’s
entire right leg was weak, leading the doctor to suspect an issue with his lumbar spine. Id.
4
  Pursuant to Fed. R. Evid. 201(b)(1), “[t]he [C]ourt may judicially notice a fact that is not subject to reasonable
dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and
readily determined from sources whose accuracy cannot reasonably be questioned.”


                                                            5
             Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 6 of 42



wheelchair and approved for a “Lower Bunk Only” assignment.5 ECF No. 12-6 at 80. The

restrictions on Plaintiff’s housing were “Temporary.” Id.

           On September 21, 2018, Plaintiff saw a chronic care doctor at RCI, Dr. Choudry,

regarding Plaintiff’s various medical issues, including his left-hand injury as well as his mobility

issues. ECF No. 12-6 at 59. Dr. Choudry reviewed Plaintiff’s neurology consult report and noted

that there was no evidence of myopathy or neuropathy but there was a possibility Plaintiff had

“mild radiculopathy of L4-L5[.]” Id. He further noted that Plaintiff had an ankle brace, and it

was unclear why his ankle buckles. Id. Finally, Dr. Choudry noted that Plaintiff needed physical

therapy. Id. A plan was made to allow Plaintiff’s left hand to heal for 8–12 weeks and then repeat

x-rays. Id. If his finger healed, Plaintiff would be switched to crutches because the wheelchair

“will only make his muscles weaker and atrophy.” Id.

           On March 6, 2019, Plaintiff tripped on “the shower partition on the floor” while exiting

the shower and states that he injured his ribs as a result. ECF No. 1 at 4. Plaintiff explains that he

was unable to get into the shower area while in his wheelchair “due to the partition.” Id. The day

after his fall, Plaintiff was seen by Mary Ellen Bryan, RN for a headache and soreness from the

fall. ECF No. 12-8 at 17. She noted that Plaintiff had no complaints of chest pain or respiratory

distress and that he had no open wounds or lacerations. Id.

           Plaintiff filed an ARP on March 19, 2019 regarding his March 6, 2019 fall. Id. at 2.

Plaintiff stated that Officer Bible, who was working on the tier at the time, called medical for

assistance after Plaintiff fell. Id. Plaintiff claimed that, since the fall, he had been in “constant

pain on [his] left[ ]side making it difficult to take deep breaths” and interfering with his ability to

sleep. Id. He expressed concern that he had broken his ribs, id., and stated that he is “in a



5
    Plaintiff was housed in a double cell while at RCI. ECF No. 12-4 (traffic history).

                                                             6
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 7 of 42



wheelchair for what may be the rest of [his] life[,]” id. at 3. He asserted that RCI “must have

wheelchair accessible ramps in the shower area” and blamed his injury on the absence of the

same. Id.

        Defendant Campbell dismissed Plaintiff’s ARP after Lieutenant Newlin investigated the

claim. ECF No. 12-8 at 2. Lieutenant Newlin interviewed Officer Bible as well as four inmates

that Plaintiff named as witnesses to his fall. Id. at 3–5. Officer Bible stated that he asked Plaintiff

if he was okay after he fell and Plaintiff indicated he was, but also said he wanted to go to the

dispensary for medical attention. Id. at 11. Inmate Gary Stephenson provided a written statement

indicating that he had seen Plaintiff get in and out of the shower without any problems on

numerous occasions, but that one day Plaintiff fell. Id. at 10. Stephenson added that the fall “did

not look real” and he thought Plaintiff faked it. Id. Inmate James Lewis did not actually witness

the fall; rather, he saw Plaintiff on the floor near the shower, which he observed from the “Rec

hall.” Id. at 12. Inmate Leroy Alston also did not witness Plaintiff’s fall. Id. at 13. Inmate Craig

Gissentaner simply stated that Plaintiff fell when he came out of the shower. Id. at 14. Inmate

Adriel Neal said he saw Plaintiff fall, it did not look like he was faking it, and it looked to him

like Plaintiff was hurt. Id. at 15.

        Defendant Campbell’s April 24, 2019 response to the ARP states that:

        Your request for administrative remedy has been investigated and is dismissed. In
        your ARP request you state that you fell and injured yourself in the shower
        because RCI did not accommodate your disability and because of that you want
        wheelchair ramps and a seat available for every shower. RCI made reasonable
        accommodations to afford you your own time to shower. You were immediately
        sent to medical where records show you were treated and no significant injury
        was noted. Witnesses to this incident in HU1 have given conflicting reports.
        Lastly, you were accommodated with showers in ASIA until your transfer to
        WCI. No further action will be taken through the ARP process.

ECF No. 12-8 at 2.



                                                   7
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 8 of 42



       Plaintiff appealed Defendant Campbell’s dismissal of Plaintiff’s ARP to the

Commissioner of Correction. ECF No. 12-8 at 21–23. The appeal was denied because, in

pertinent part:

         Supporting documentation revealed you transferred to RCI [on] 9/13/2018 and
         [it] is verified by statements in your complaint. This is the first complaint you
         filed inquiring about accommodations at RCI. In accordance with COMAR
         12.02.28.09.B “An inmate seeking formal resolution of a complaint under this
         chapter, as soon as possible . . . the date the inmate first had knowledge of the
         incident . . . .” Finally, documentation revealed you were transferred to WCI
         on 3/12/19.

ECF No. 12-8 at 23 (ellipses in original). Plaintiff appealed the Commissioner’s response to the

IGO where it was dismissed as moot because he had been transferred to WCI. ECF 12-13 at 16.

                  3.   WCI housing assignment

       Plaintiff was transferred from RCI to WCI on March 12, 2019, where he was assigned to

a single cell. ECF No. 12-9 at 2. Plaintiff complains that at WCI he is “forced to reside in an

unqualified ‘single handicapped cell.’” ECF No. 1 at 4.

       Plaintiff was again medically screened on March 22, 2019, after he arrived at WCI. ECF

No. 12-6 at 74–75. At that time, it was noted that Plaintiff has right-sided weakness and uses a

wheelchair. Id. Plaintiff refused the offer of a walker to assist him and a wheelchair was issued to

him for distance movement. Id. at 74. Plaintiff was also assigned to a lower bunk, lower tier. Id.

However, the restrictions on Plaintiff’s housing assignment and the issuance of a wheelchair

were temporary and set to be removed on September 22, 2019. Id.

       The housing unit where Plaintiff is currently assigned, Housing Unit 1, D-Tier, is

equipped with a shower containing grab bars and a seat in compliance with sections 609 and

610.3 of the 2010 ADA Standards for Accessible Design. ECF No. 12-10 at 1. Additionally,

Plaintiff’s cell contains grab bars around the toilet, is equipped with a sink designed for



                                                  8
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 9 of 42



accommodation of obstructed reach, and the bunk has been placed on the back wall to allow for

turning space inside the cell. Id. at 1–2. Both the bunk height and the toilet seat height are

compliant with section 604.4 of the 2010 ADA Standards for Accessible Design. Id.

        Like Defendant Campbell, Defendant Graham states that in his capacity as warden at

WCI, it is beyond the scope of his duties and responsibilities to assign housing or classify

inmates into any housing unit. ECF No. 12-11 at 1. Further, Defendant Graham’s responsibilities

do not include the administration of medical care for inmates assigned to WCI. Id. Defendant

Graham indicates that Plaintiff did not contact his office to request any housing accommodations

related to his disability. Id. at 2.

        On August 3, 2019, Plaintiff filed an ARP complaining about a delay in providing him

with an MRI that had been ordered by medical staff to determine if his leg weakness was caused

by an issue with his lumbar spine. ECF No. 12-14 at 6. The ARP was dismissed on September

13, 2019, because Plaintiff received the MRI on August 6, 2019, and the delay in scheduling it

was due to transportation issues. Id. at 2. Plaintiff did not, however, complain about the lack of

accommodations in his cell or housing unit at WCI.

        B.       Plaintiff’s Claims

        Plaintiff states that he has a serious medical condition for which he is entitled to receive

proper care and housing. ECF No. 1-2 at 2. He asserts that the failure to provide

accommodations for his housing at JCI and for the use of the shower at RCI has resulted in

irreparable physical and emotional harm. Id. According to Plaintiff, the failure to provide

adequate accommodations for his disability constitutes a violation of his Eighth Amendment

rights and violates the ADA as well as the Rehabilitation Act. Id. at 3. Plaintiff states that

Defendants Campbell, Graham, and Ahmed are “employees of the State of [Maryland] . . . and



                                                  9
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 10 of 42



[]are responsible [for] provid[ing] protection, safety and special housing, showers, etc. to

handicapped prisoners, [and] thus [are] working under color of [S]tate law.” Id. at 2. Plaintiff

alleges that Defendant Wexford, as a medical care contractor charged with providing Maryland

prisoners with medical care, had employees who “were working under color of law.” Id. As

relief, Plaintiff seeks monetary damages as well as injunctive relief requiring the Division of

Corrections to “have qualified handicapped celling” in JCI, RCI, and WCI. ECF No. 1 at 5.

         C.       Procedural History

         Plaintiff initiated this civil action on June 23, 2020, ECF No. 1, and filed a Motion for

Leave to Proceed in Forma Pauperis on the same day, ECF No. 2. The Court granted Plaintiff’s

Motion for Leave to Proceed in Forma Pauperis on August 14, 2020. ECF No. 4. State

Defendants filed the instant Motion to Dismiss or, in the Alternative, for Summary Judgment on

January 4, 2021, ECF No. 12, and the Court mailed a Rule 12/56 notice to Plaintiff on the same

day, ECF No. 13. Plaintiff responded in opposition on January 19, 2021, ECF No. 14,6 and filed

a supplement to his Opposition on January 25, 2021, ECF No. 15.


6
  In his Opposition, Plaintiff asks the Court to appoint him counsel. ECF No. 14-1 at 1. For the following reasons,
the Court grants Plaintiff’s request.

A court’s power to appoint counsel under 28 U.S.C. § 1915(e)(1) is a discretionary one; however, courts typically
grant such requests when the pro se litigant has shown that “his case is one of exceptional circumstances.” See
Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Exceptional circumstances exist where a “pro se litigant has a
colorable claim but lacks the capacity to present it[.]” See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984)
(quoting Gordan v. Leeke, 574 F.2d 1147, 1173 (4th Cir. 1978)), abrogated on other grounds by Mallard v. U.S.
Dist. Ct. for S.D. Iowa, 490 U.S. 296, 298 (1989). While there is no comprehensive definition of exceptional
circumstances, “[t]he existence of such circumstances will turn on the quality of two basic factors—the type and
complexity of the case, and the abilities of the individuals bringing it.” Id. (internal quotation marks omitted) (citing
Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982)).

Following the Court’s decision herein, this action will proceed to discovery. Considering (1) Plaintiff’s largely
ineffective response to State Defendants’ Motion to Dismiss or, in the Alternative, for Summary Judgment, see ECF
No. 14; (2) Plaintiff’s statement that due to the COVID-19 Pandemic, he is “locked-down” 23 hours a day without
access to the records he needs, ECF No. 14-1 at 1; (3) Plaintiff’s statement that he does not have access to the library
or phone, ECF No. 14 at 2; and (4) Plaintiff’s claim that he has been unable to reach anyone that is willing and able
to help him present his claim, ECF No. 14-1 at 1, the Court finds Plaintiff will require assistance in completing
discovery. Moreover. Plaintiff's remaining claim turns on whether Defendants’ reasonably accommodated Plaintiff’s
disability and will likely require an extensive review of his medical records, depositions of treatment providers, and

                                                           10
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 11 of 42



II.      STANDARD OF REVIEW

         A.       Motion to Dismiss under Fed. R. Civ. P. 12(b)(6)

         To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.”)).

         The purpose of Rule 12(b)(6) “is to test the sufficiency of a complaint and not to resolve

contests surrounding the facts, the merits of a claim, or the applicability of defenses.” Presley v.

City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (citation and internal quotation marks

omitted). When deciding a motion to dismiss under Rule 12(b)(6), a court “must accept as true

all of the factual allegations contained in the complaint[,]” and must “draw all reasonable

inferences [from those facts] in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon

Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (citations and internal quotation marks omitted).

The Court need not, however, accept unsupported legal allegations, see Revene v. Charles Cty.

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal conclusions couched as factual allegations,

see Papasan v. Allain, 478 U.S. 265, 286 (1986), or conclusory factual allegations devoid of any



potential expert testimony. Plaintiff has presented a colorable claim that he likely cannot successfully advance pro
se, and thus the Court finds that appointment of counsel is warranted.


                                                         11
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 12 of 42



reference to actual events, see United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979).

       However, where, as here, the plaintiff is proceeding pro se, the Court reads the pleadings

generously. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). At the same time, the Court must

also fulfill its “affirmative obligation . . . to prevent factually unsupported claims and defenses

from proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th

Cir. 2003) (internal quotation marks and citation omitted).

       B.      Motion for Summary Judgment

       If the Court considers materials outside the pleadings, the Court must treat a motion to

dismiss as one for summary judgment. Fed. R. Civ. P. 12(d). When the Court treats a motion to

dismiss as a motion for summary judgment, “[a]ll parties must be given a reasonable opportunity

to present all the material that is pertinent to the motion.” Id. When the moving party styles its

motion as a Motion to Dismiss or, in the Alternative, for Summary Judgment, as is the case here,

and attaches additional materials to its motion, the nonmoving party is, of course, aware that

materials outside the pleadings are before the Court, and the Court can treat the motion as one for

summary judgment. See Laughlin v. Metro. Washington Airports Auth., 149 F.3d 253, 260–61

(4th Cir. 1998). Further, the Court is not prohibited from granting a motion for summary

judgment before the commencement of discovery. See Fed. R. Civ. P. 56(a) (stating that the

court “shall grant summary judgment if the movant shows that there is no genuine dispute as to

any material fact” without distinguishing pre-or post-discovery).

       Summary judgment is appropriate if “materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . . ,

admissions, interrogatory answers, or other materials[,]” Fed. R. Civ. P. 56(c), show that there is



                                                  12
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 13 of 42



“no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The

party moving for summary judgment bears the burden of demonstrating that no genuine dispute

exists as to material facts. Pulliam Inv. Co. v. Cameo Props., 810 F.2d 1282, 1286 (4th Cir.

1987). If the moving party demonstrates that there is no evidence to support the nonmoving

party’s case, the burden shifts to the nonmoving party to identify specific facts showing that

there is a genuine issue for trial. See Celotex Corp., 477 U.S. at 322–23. A material fact is one

that “might affect the outcome of the suit under the governing law.” Spriggs v. Diamond Auto

Glass, 242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). A dispute of material fact is only “genuine” if sufficient evidence favoring the

nonmoving party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S.

at 248. However, the nonmoving party “cannot create a genuine issue of material fact through

mere speculation or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213,

214 (4th Cir. 1985) (citation omitted). When ruling on a motion for summary judgment, “[t]he

evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

favor.” Anderson, 477 U.S. at 255.

       While the Court may rule on a motion for summary judgment prior to commencement of

discovery, see, e.g., Demery v. Extebank Deferred Comp. Plan (B), 216 F.3d 283, 286 (2d Cir.

2000), Federal Rule of Civil Procedure 56(d) “mandates that summary judgment be denied when

the nonmovant has not had the opportunity to discover information that is essential to his

opposition.” Pisano v. Strach, 743 F.3d 927, 931 (4th Cir. 2014) (internal citation and quotation

marks omitted). To obtain Rule 56(d) relief, the non-moving party bears the burden of showing

how discovery “could possibly create a genuine issue of material fact sufficient . . . to survive



                                                 13
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 14 of 42



summary judgment, or otherwise affect the court’s analysis.” Poindexter v. Mercedes-Benz

Credit Corp., 792 F.3d 406, 411 (4th Cir. 2015) (internal citation and quotation marks omitted).

         C.       Dismissal under 28 U.S.C. § 1915

         Finally, the in forma pauperis statute authorizes district courts “at any time” to dismiss a

case where the Complaint fails to state a claim on which relief may be granted, or if the claim is

frivolous, malicious, or seeks monetary relief against a defendant who is immune from suit. 28

U.S.C. § 1915(e)(2)(B); see also Jenkins v. Tillbrook, No. PX-18-565, 2018 WL 1570259, at * 1

(D. Md. Mar. 30, 2018). Thus, since Plaintiff is proceeding in forma pauperis in the instant

action, the Court is not limited to considering only the arguments presented in Defendants’

Motion to Dismiss or, in the Alternative, for Summary Judgment. Where the Court assesses

whether a Complaint should be dismissed under § 1915(e)(2)(B), the standards are “the same as

those for reviewing a dismissal under Federal Rule of Civil Procedure 12(b)(6).” Thomas v. The

Salvation Army S. Territory, 841 F.3d 632, 637 (4th Cir. 2016) (internal citations and quotation

marks omitted).

III.     DISCUSSION

         The Court construes Plaintiff’s Complaint as presenting three claims against Defendants

DPSCS, Campbell, Ahmed, Graham, and Wexford: (1) a § 1983 claim for Defendants’ alleged

violations of the Eighth Amendment; (2) a Title II ADA claim pursuant to 42 U.S.C. § 12132;

and (3) a Section 504 Rehabilitation Act claim pursuant to 29 U.S.C. § 794.7 These claims are

based on the alleged conditions of Plaintiff’s confinement at three separate correctional facilities:

(1) the placement of Plaintiff “in a single (regular population . . .) cell which was not a qualified


7
 “The ADA and the Rehabilitation Act do not expressly provide for a private right of action. But, it is well
established that private parties may sue to enforce Title II of the ADA and the Rehabilitation Act.” Paulone v. City
of Frederick, 787 F. Supp. 2d 360, 371 (D. Md. 2011) (citing, inter alia, Barnes v. Gorman, 536 U.S. 181, 184–85
(2002)).

                                                         14
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 15 of 42



handicapped cell” while Plaintiff was an inmate at JCI, resulting in Plaintiff’s August 6, 2018

fall and injury; (2) the lack of a ramp into the shower at RCI, resulting in Plaintiff’s March 6,

2019 fall and injury; and (3) Plaintiff’s confinement to “an unqualified ‘single handicapped

cell’” at WCI. ECF No. 1 at 3–4. Plaintiff seeks both damages and injunctive relief based on

these claims. Id. at 5.

        Below, the Court will first address administrative exhaustion. Second, the Court will

address the appropriateness of injunctive relief. Third, the Court will determine against which

Defendants Plaintiff has properly brought claims. Fourth, and finally, the Court will evaluate the

merits of each claim. Ultimately, the Court holds that only Plaintiff’s Section 504 Rehabilitation

Act claim, to the extent it is brought against Defendant DPSCS based on the Plaintiff’s

conditions of confinement at JCI and RCI, survives State Defendants’ Motion.

        A.      Exhaustion of Administrative Remedies

        State Defendants assert, and Plaintiff fails to refute, that the Court should dismiss

Plaintiff’s claims, to the extent they are based on his confinement to “an unqualified ‘single

handicapped cell’” at WCI, for non-exhaustion pursuant to the Prisoner Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e. ECF No. 12-1 at 14–17. Specifically, State Defendants argue that,

prior to filing his Complaint, Plaintiff did not exhaust his administrative remedies with respect to

his claim that his housing at WCI is not suitable for someone who is disabled. Id. Notably,

administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and does not

impose a heightened pleading requirement on the prisoner. Rather, the failure to exhaust

administrative remedies is an affirmative defense to be pleaded and proven by defendants. See

Jones v. Bock, 549 U.S. 199, 215–216 (2007).

        The Prisoner Litigation Reform Act provides, in pertinent part:



                                                 15
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 16 of 42



       No action shall be brought with respect to prison conditions under section 1983 of this
       title, or any other Federal law, by a prisoner confined in any jail, prison, or other
       correctional facility until such administrative remedies as are available are exhausted.

42 U.S.C. § 1997e(a). For purposes of the PLRA, “the term ‘prisoner’ means any person

incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or

adjudicated delinquent for, violations of criminal law or the terms and conditions of parole,

probation, pretrial release, or diversionary program.” Id. § 1997e(h). The phrase “prison

conditions” encompasses “all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

       Exhaustion requires completion of “the administrative review process in accordance with

the applicable procedural rules, including deadlines, as a precondition to bringing suit in federal

court[.].” Woodford v. Ngo, 548 U.S. 81, 88, 90 (2006) (“Proper exhaustion demands compliance

with an agency’s deadlines and other critical procedural rules[.]”). Additionally, an inmate must

complete the prison’s internal appeals process before bringing suit. See Jones, 549 U.S. at 202–

03 (noting the PLRA requires prisoners to exhaust prison grievance procedures before filing

suit); see also Mitchell v. Bishop, No. PX-18-933, 2019 WL 4059902, at *4 (D. Md. Aug. 28,

2019) (“Nor can [the plaintiff] save the claims by exhausting administrative remedies while this

case is pending.”). A claim that has not been exhausted may not be considered in court—i.e.,

“exhaustion is mandatory.” Jones, 549 U.S. at 211; see also Ross v. Blake, 136 S. Ct. 1850,

1856–57 (2016) (“[T]he mandatory ‘shall’ . . . normally creates an obligation impervious to

judicial discretion[.]” (quoting Miller v. French, 530 U.S. 327, 337 (2000)) (ellipsis in original)).

       Here, Plaintiff exhausted administrative remedies with respect to his claims regarding

conditions at JCI and RCI prior to filing suit, see ECF No. 12-8; ECF No. 12-12, ECF No. 12-13,



                                                 16
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 17 of 42



but he did not complete the process regarding his complaints about the cell to which he is

assigned at WCI. The only ARP Plaintiff filed while at WCI relates to an MRI scan, not his

present complaint that he is confined to an unqualified single handicapped cell at WCI. See ECF

No. 12-14. Thus, to the extent Plaintiff’s claims are based on the conditions of Plaintiff’s

confinement at WCI, those claims are dismissed for failure to exhaust administrative remedies

and Defendant Graham, who is not involved in the claims related to JCI or RCI, is dismissed

from this case.

       B.         Injunctive Relief

       The Court next considers whether Plaintiff’s claims seeking injunctive relief are moot.

While State Defendants do not raise the issue, “[m]ootness is a jurisdictional question and thus

may be raised sua sponte by a federal court at any stage of proceedings.” United States v. Spring,

715 F.3d 535, 540 (4th Cir. 2013) (citing North Carolina v. Rice, 404 U.S. 244, 246 (1971)). “A

case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for the purposes of

Article III purposes—‘when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting

Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam)). “[A]s a general rule, a prisoner’s

transfer or release from a particular prison moots his claims for injunctive or declaratory relief

with respect to his incarceration there.” Rendelman v. Rouse, 569 F.3d 182, 186 (4th Cir. 2009));

see also Incumaa v. Ozmint, 507 F.3d 281, 286–87 (4th Cir. 2007) (holding that “the supervening

event of [a prisoner's] release from the [unit]” mooted his claim for an injunction prohibiting the

enforcement of a publications ban). The release or transfer of an inmate removes him from “the

environment in which he is subjected to the challenged policy or practice,” thereby freeing him

“of the policy or practice that provoked his lawsuit in the first place.” Incumma, 507 F.3d at 287.



                                                 17
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 18 of 42



No longer suffering an injury, the plaintiff thus ceases to possess “a legally cognizable interest in

a judicial decision on the merits of his claim” and the claim for injunctive relief is moot. Id.; see

also Already, LLC, 568 U.S. at 91 (stating a case is moot when “parties lack a legally cognizable

interest in the outcome”).

        Here, it is undisputed that Plaintiff is no longer incarcerated at JCI nor at RCI, the

facilities which allegedly failed to provide proper accommodations to inmates with disabilities.8

Plaintiff’s transfer from those facilities thus freed Plaintiff from the conditions that triggered the

initiation of this action. While an order requiring RCI and JCI to provide “qualified handicapped

celling[,]” ECF No. 1 at 5, might benefit other disabled inmates, Plaintiff would not reap the

benefits of the injunction, as he is no longer incarcerated at JCI or RCI, nor would the injunction

remedy any past injury. Thus, Plaintiff’s claims, in so far as they request injunctive relief, are

dismissed as moot. See Taylor v. Riverside Reg’l Jail Auth., No. 3:11CV456, 2011 WL 6024499,

at *3–5 (E.D. Va. Dec. 2, 2011) (finding that the plaintiff’s request for injunctive relief in the

form of an order “enjoining Riverside to adequately accommodate deaf prisoners” was moot

because the plaintiff was no longer incarcerated at Riverside).

        C.       Proper Defendants

                 1.       § 1983 Claim for Violations of Plaintiff’s Eighth Amendment Rights

        State Defendants argue that Plaintiff’s § 1983 claim should be dismissed as to Defendant

DPSCS and Defendants Campbell and Ahmed in their official capacity because they are immune

under the Eleventh Amendment. ECF No. 12-1 at 28–29. The Court agrees.

        Under the Eleventh Amendment, a State, including its agencies and departments, is

immune from suit brought by its citizens or the citizens of another state in Federal court without


8
 The Court has already dismissed Plaintiff’s claims based on the conditions of confinement at WCI. See supra
§ III.A.

                                                       18
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 19 of 42



the State’s consent. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). The

Fourth Circuit has recognized three exceptions to the Eleventh Amendment:

       First, Congress may abrogate the States’ Eleventh Amendment immunity when it
       both unequivocally intends to do so and acts pursuant to a valid grant of
       constitutional authority. Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356,
       363 (2001) . . . . Second, the Eleventh Amendment permits suits for prospective
       injunctive relief against state officials acting in violation of federal law. Frew ex
       rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004) . . . . Third, a State remains free
       to waive its Eleventh Amendment immunity from suit in a federal court. Lapides
       v. Bd. of Regents of Univ. Sys. of Ga., 535 U.S. 613, 618 (2002).

See Hyde v. Md. State Bd. of Dental Exam’rs, No. ELH-16-02489, 2017 WL 2908998, at *6 (D.

Md. July 7, 2017) (ellipses in original) (quoting Lee-Thomas v. Prince George’s Cty. Pub. Sch.,

666 F.3d 244, 249 (4th Cir. 2012)).

       None of these exceptions are applicable to Plaintiff’s § 1983 claim against DPSCS—an

agency of the State of Maryland, see Dep’t of Pub. Safety & Corr. Servs. v. Doe, 94 A.3d 791,

794 n.2 (Md. 2014) (stating that DPSCS is “an agency of the State”)—for violations of

Plaintiff’s Eighth Amendment Rights. First, Congress has not abrogated Eleventh Amendment

immunity for constitutional claims brought pursuant to 42 U.S.C. § 1983, such as Plaintiff’s

Eighth Amendment claim against State Defendants. See Borkowski v. Balt. Cty., Md., 492 F.

Supp. 3d 454, 469 (D. Md. 2020) (holding that state entities are immune from claims under 42

U.S.C. § 1983); Smothers v. Maryland, No. DKC 18-3451, 2019 WL 3323215, at *2 (D. Md.

July 24, 2019) (“Congress did not abrogate States’ Eleventh Amendment immunity for claims

arising under 42 U.S.C. § . . . 1983”). Second, Plaintiff’s claims for injunctive relief have been

dismissed as moot. See supra § III.B. Third, while the State of Maryland has waived its

sovereign immunity for certain types of cases brought in state courts, see, e.g., Md. Code Ann.,

State Gov’t § 12-104, it has not waived its immunity under the Eleventh Amendment for all suits

in federal court. See Pennhurst, 465 U.S. at 99 n.9 (“[A] State’s waiver of sovereign immunity in


                                                 19
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 20 of 42



its own courts is not a waiver of the Eleventh Amendment immunity in the federal courts.”);

Weller v. Dept. of Soc. Servs. for City of Balt., 901 F.2d 387, 397 (4th Cir. 1990).

       Claims against State defendants acting in their official capacities are similarly barred by

the Eleventh Amendment. See Ballenger v. Owens, 352 F.3d 842, 845 (4th Cir. 2003) (“[F]or

purposes of the Eleventh Amendment, a state official acting in his official capacity is protected

from a damages action by the same immunity [as the State].”); see also Brandon v. Holt, 469

U.S. 464, 471–72 (1985) (“[A] judgment against a public servant ‘in his official capacity’

imposes liability on the entity that he represents.”) (citation omitted). Therefore, all claims

pursuant to § 1983 against DPSCS and the individual State Defendants in their official capacities

are dismissed.

                 2.    ADA Claim

       In addition to his § 1983 claim, Plaintiff alleges claims against Defendants under Title II

of the ADA. However, State Defendants argue that the individual State Defendants are not

subject to liability under the ADA because Title II of the ADA applies only to public entities.

ECF No. 12-1 at 24. The Court agrees, and additionally finds that this argument is equally

applicable to Defendant Wexford.

       Title II of the ADA prohibits discrimination by a “public entity[.]” 42 U.S.C. § 12132.

The ADA defines “public entity” as “any State or local government[,]” or “any department,

agency, special purpose district, or other instrumentality of a State or States or local

government[.]” 42 U.S.C. § 12131(1)(A)–(B). “By its plain language, this definition does not

include private individuals or private entities.” Wright v. Carroll Cty. Bd. of Educ., No. ELH-11-

3103, 2013 WL 4525309, at *19 (D. Md. Aug. 16, 2013) (internal quotation marks and citations

omitted). Thus, Plaintiff’s ADA claims against the individual State Defendants fail, see Adams v.



                                                 20
            Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 21 of 42



Montgomery Coll. (Rockville), 834 F. Supp. 2d 386, 395 (D. Md. 2011) (explaining that the

ADA definition of public entity “does not include individual persons”); Pathways Psychosocial

v. Town of Leonardtown, Md., 133 F. Supp. 2d 772, 780 (D. Md. 2001) (same), as do Plaintiff’s

claims against Defendant Wexford, see Green v. New York, 465 F. 3d 65, 79 (2d Cir. 2006)

(concluding that a private hospital was not a “public entity” for purposes of the ADA because

“[a] private hospital performing services pursuant to a contract with a municipality even if does

so according to the municipality’s rules and under its direction, is not a creature of any

governmental entity[,]” and “[i]nstead, it is a parallel private entity”).9

                    3.       Rehabilitation Act Claim

           Plaintiff also brings a claim against Defendants under the Rehabilitation Act, 29 U.S.C.

§ 794. This claim likewise fails to the extent it is brought against the individual State Defendants

and Defendant Wexford.10

           Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, under which the Court finds

Plaintiff’s claim to be brought, applies to a “program or activity receiving Federal financial

assistance.” 29 U.S.C. § 794(a). Even if DPSCS and the correctional institutions for which

DPSCS is responsible receive federal financial assistance, the employees of DPSCS, including

the individual State Defendants, and the medical care contractor used by DPSCS, Defendant

Wexford, do not fall into the scope of § 504. See Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d

Cir. 2002) (per curiam) (holding that disabled college student failed to state a claim under the

Rehabilitation Act against individual defendants employed by the college, or college’s outside



9
  State Defendants also argue that DPSCS and the individual State Defendants in their official capacity are immune
from Plaintiff’s ADA under the Eleventh Amendment. ECF No. 12-1 at 21–23. The Court agrees but will address
this argument below after it discusses the viability of Plaintiff’s § 1983 Eighth Amendment claim. See infra
§ III.D.2.c.
10
     The Court addresses this issue sua sponte pursuant to its authority under 28 U.S.C. § 1915(e)(2)(B).

                                                           21
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 22 of 42



legal counsel, because those parties “d[id] not receive federal aid”). “As the Fourth Circuit [has]

explained . . . , nothing in the language or legislative history of the [Rehabilitation] Act indicates

a congressional intention to reach the indirect beneficiaries of federal assistance who benefit by

virtue of business dealings.” Wright, 2013 WL 4525309, at *20 (internal quotation marks

omitted) (quoting Disabled in Action v. Mayor & City of Balt., 685 F.2d 881 (4th Cir. 1982),

abrogated on other grounds by Smyth ex rel. Smyth v. Rivero, 282 F.3d 268 (4th Cir. 2002)).

Thus, Plaintiff’s Rehabilitation Act claim is dismissed as to the individual State Defendants and

Defendant Wexford.

        D.      Failure to State a Claim Under Fed. R. Civ. P. 12(b)(6) and/or Summary
                Judgment Under Fed. R. Civ. P. 56

                 1.      § 1983 Claim for Violations of Plaintiff’s Eighth Amendment Rights

        As the Court understands Plaintiff’s § 1983 claim, Plaintiff alleges that he “had[] a

serious medical condition for which he was entitled to proper care and housing.” ECF No. 1-2 at

2. Defendants, including Defendant Campbell and Ahmed, “were[] responsible [for] provid[ing]

protection, safety and special housing, showers, etc. to handicapped prisoners[.]” Id. However,

Defendants repeatedly placed “Plaintiff in inadequate-unsafe-unqualified housing[,]” which

caused Plaintiff harm. Id. at 1. And, finally, this conduct was in violation of the Eighth

Amendment prohibition against cruel and unusual punishment. Id. at 1–2. The Court will first

discuss what is required for a plaintiff to succeed on an Eighth Amendment claim and then will

determine whether Plaintiff’s allegations are sufficient to support a claim as to: (1) Defendant

Wexford; (2) Defendant Campbell; and (3) Defendant Ahmed.11




11
   The Court dismissed Plaintiff’s § 1983 claim as to DPSCS and Defendant Graham above. See supra §§ III.A,
III.C.1.


                                                      22
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 23 of 42



                           a.       Eighth Amendment Claims Under § 1983

         The Eighth Amendment, as incorporated against the states by the Fourteenth

Amendment, see Robinson v. California, 370 U.S. 660, 666 (1962), prohibits the infliction of

“cruel and unusual punishments[.]” U.S. Const. amend. VIII. This prohibition, however,

“proscribes more than physically barbarous punishments[,]” Estelle v. Gamble, 429 U.S. 97, 102

(1976), it also imposes a duty on prison officials to “provide humane conditions of confinement

. . . [and] ensure that inmates receive adequate food, clothing, shelter, and medical care,” Farmer

v. Brennan, 511 U.S. 825, 832 (1994).12 Thus, a prison official’s “deliberate indifference to

serious medical needs of prisoners constitutes the unnecessary and wanton infliction of pain

proscribed by the Eighth Amendment.” Estelle, 429 U.S. at 104 (internal quotation marks and

citations omitted).

         To succeed on a claim that he has been subjected to unconstitutional conditions of

confinement, a prisoner must satisfy the Supreme Court’s two-pronged test set forth in Farmer v.

Brennan, 511 U.S. 825. Under the first prong of the Farmer test, the “objective” prong, a

plaintiff must demonstrate that “the deprivation alleged [is], objectively, ‘sufficiently serious[.]’”

Farmer, 511 U.S. at 834 (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)). A deprivation is

“sufficiently serious” when it is extreme. De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir.

2003). “In order to demonstrate such an extreme deprivation, a prisoner must allege a serious or

significant physical or emotional injury resulting from the challenged conditions or demonstrate

a substantial risk of such serious harm resulting from the prisoner’s exposure to the challenged

conditions.” Id. (internal quotation marks and citations omitted). Specifically, in denial of


12
  It is worthy of note, however, that “[i]t is well established that absent the most extraordinary circumstances,
federal courts are not to immerse themselves in the management of state prisons or substitute their judgment for that
of the trained penological authorities charged with the administration of such facilities.” Taylor v. Freeman, 34 F.3d
266, 268 (4th Cir. 1994).

                                                         23
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 24 of 42



medical care cases, like the instant case, the plaintiff must demonstrate “that the actions of the

defendants or their failure to act amounted to deliberate indifference to a serious medical need.”

Haskins v. Wexford Health Sources, Inc., No. JKB-12-3116, 2013 WL 3146932, at *2 (D. Md.

June 17, 2013). A serious medical need is a medical need that has been acknowledged by a

physician as mandating treatment or is so obvious that even a lay person would recognize the

necessity of treatment. Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 210 (4th Cir. 2017).

       Under the second prong of the Farmer test, the “subjective” prong, a plaintiff must show

that the prison officials acted with a “sufficiently culpable state of mind[.]” Farmer, 511 U.S. at

834 (quoting Wilson, 501 U.S. at 297). “In conditions of confinement cases, the requisite state of

mind is deliberate indifference.” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016). To

establish deliberate indifference, a plaintiff must show that “the official kn[ew] of and

disregard[ed] an excessive risk to inmate health or safety[.]” Farmer, 511 U.S. at 837. “In

deliberate indifference to medical needs cases, Farmer’s subjective prong requires proof of the

official’s ‘actual subjective knowledge of both the inmate’s serious medical condition and the

excessive risk posed by [the official’s] action or inaction.’” Scinto, 841 F.3d at 226 (alteration in

original) (quoting Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014)). “Deliberate

indifference is more than mere negligence, but less than acts or omissions done for the very

purpose of causing harm or with knowledge that harm will result.” Id. at 225 (internal quotations

and brackets omitted). “A plaintiff can meet the subjective knowledge requirement through

direct evidence of a prison official’s actual knowledge or circumstantial evidence tending to

establish such knowledge, including evidence ‘that a prison official knew of a substantial risk

from the very fact that the risk was obvious.’” Id. (quoting Makdessi v. Fields, 789 F.3d 126, 133




                                                 24
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 25 of 42



(4th Cir. 2015)). However, even officials who acted with deliberate indifference may be “free

from liability if they responded reasonably to the risk.” Farmer, 511 U.S. at 844.

                         b.   Defendant Wexford

       Even construing Plaintiff’s pleadings liberally, Plaintiff has not sufficiently alleged a

§ 1983 claim against Defendant Wexford. Plaintiff’s only allegations concerning Defendant

Wexford state that Defendant Wexford is the “employer of medical personnel at JCI, RCI, and

WCI who []were working at the time of [Plaintiff’s] injuries” and “was contracted by the State of

Maryland to work in JCI, RCI, and WCI and provide prisoners with medical care[.]” ECF No. 1-

2 at 2. These allegations fall far short of what is required to state a § 1983 claim upon which

relief can be granted.

       First, Plaintiff’s § 1983 Eighth Amendment claim is based on Defendants’ alleged failure

to provide special housing with suitable modifications to accommodate Plaintiff’s disability, not

Defendants’ inadequate provision of medical treatment. Thus, it is unclear how Defendant

Wexford, whose responsibilities are unrelated to housing, is connected to Plaintiff’s § 1983

claim—or indeed any of Plaintiff’s claims. Accordingly, such a claim is not properly brought

against Defendant Wexford and the Court dismisses Plaintiff’s § 1983 Eighth Amendment claim,

to the extent that claim is brought against Defendant Wexford, on this ground.

       Second, even if the conduct of Defendant Wexford’s personnel did have some connection

to the Eighth Amendment violations Plaintiff alleges, Plaintiff cannot hold Defendant Wexford

liable under § 1983 for the conduct of its employees. Such a theory of liability—i.e. respondeat

superior liability—is inapplicable in the context of a complaint filed pursuant to 42 U.S.C.

§ 1983. See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (stating that “there is no

respondeat superior liability under § 1983”). In other words, Defendant Wexford is not liable



                                                25
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 26 of 42



under § 1983 for actions allegedly committed by its employees when such liability is predicated

solely upon a theory of respondeat superior. See Austin v. Paramount Parks, Inc., 195 F.3d 715,

727–28 (4th Cir. 1999). Plaintiff’s § 1983 claim against Defendant Wexford is dismissed on this

ground as well.

                          c.       Defendant Ahmed

        Plaintiff’s § 1983 claim against Defendant Ahmed also cannot survive State Defendants’

Motion. First, Plaintiff’s Complaint is devoid of any specific allegations regarding Defendant

Ahmed’s role in denying Plaintiff reasonable housing accommodations at JCI.13 See ECF No. 1.

Additionally, in a declaration attached to State Defendants’ Motion, Defendant Ahmed states that

he is a “Lieutenant with the Department of Public Safety & Correctional Services, Intelligence &

Investigative Division (“IID”)” and that, in his capacity as a Lieutenant with IID, he “received

and investigated complaints that [Plaintiff] had been bullying another inmate while housed at

JCI[.]” ECF No. 12-5 at 1. Based on Defendant Ahmed’s investigation of the complaints against

Plaintiff, Defendant Ahmed “reported and recommended that [Plaintiff] be transferred to another

facility for security reasons.” Id. at 2 (emphasis added). Defendant Ahmed also recommended

that Plaintiff be placed in ASPA until arrangements for Plaintiff’s transfer could be made. Id. at

4. Defendant Ahmed states in his declaration, however, that he does “not have any role in case

management, classification, medical, or the housing of inmates.” Id. at 2. This statement, sworn

under penalty of perjury, directly contradicts one of the inferences upon which Plaintiff’s Eighth

Amendment claim relies: that Defendant Ahmed placed Plaintiff in housing that did not

accommodate his handicapped status, ECF No. 1-2 at 1. Defendant Ahmed’s statement that he


13
  The Court assumes for the sake of deciding this motion that Plaintiff bases his § 1983 Eighth Amendment claim
against Defendant Ahmed only on the conditions of confinement at JCI, since Plaintiff only alleges that Defendant
Ahmed worked at JCI, not RCI or WCI. See ECF No. 1 at 2.


                                                        26
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 27 of 42



did not have a role in the logistics of Plaintiff’s housing is supported by the Administrative

Segregation Investigative Report attached to Defendant Ahmed’s declaration—which indicates

that numerous other prison officials, including a case manager and a case manager supervisor,

were contacted regarding Defendant’s Ahmed’s recommendation that Plaintiff be placed in

ASPA—and by the Notice of Assignment to Administrative Segregation, also attached to

Defendant Ahmed’s Declaration—which informed Plaintiff of his ability to meet with the case

management team to discuss his placement, including reasons why he should not be placed in

ASPA. ECF No. 12-5 at 4. Plaintiff does not provide any evidence contesting Defendant

Ahmed’s declaration or its attachments. Thus, State Defendants have set forth an undisputed

material fact—i.e., that Defendant Ahmed did not have a role in placing Plaintiff in a non-

handicap cell—that is fatal to Plaintiff’s § 1983 Eighth Amendment claim against Defendant

Ahmed.14 Summary Judgment is therefore granted in Defendant Ahmed’s favor as to Plaintiff’s

§ 1983 claims against him.

                           d.       Defendant Campbell

         Defendant Campbell was the warden at JCI at the time of Plaintiff’s August 2018 fall and

the warden at RCI during the time of Plaintiff’s March 2019 fall. ECF No. 12-7 at 1. Thus, the

Court interprets Plaintiff’s claims against Defendant Campbell as relating to Plaintiff’s

conditions of confinement at both of those institutions. The Court discusses Plaintiff’s § 1983

Eighth Amendment claim as it relates to each facility separately below.




14
  Moreover, to the extent the problematic conduct at issue is Defendant Ahmed’s recommendation that Plaintiff be
moved to ASPA pending his transfer, Plaintiff has not set forth allegations or evidence that Defendant Ahmed knew
of the risk to Plaintiff of recommending him for ASPA—i.e., Plaintiff did not allege nor present evidence that
Defendant Ahmed knew that Plaintiff would be put in an non-handicap accessible cell upon his transfer to ASPA.
Scinto, 841 F.3d at 226 (“In deliberate indifference to medical needs cases, Farmer’s subjective prong requires proof
of the official’s ‘actual subjective knowledge of both the inmate’s serious medical condition and the excessive risk
posed by [the official’s] action or inaction.’” (emphasis added) (quoting Jackson, 775 F.3d at 178)).

                                                         27
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 28 of 42



                                i.      JCI

        Plaintiff’s JCI-related § 1983 claim against Defendant Campbell, like the claim against

Defendant Ahmed, cannot survive State Defendants’ Motion. First, like Defendant Ahmed,

Defendant Campbell has sworn under penalty of perjury that “[i]t is beyond the scope of [his] job

duties and responsibilities to assign housing or classify inmates into any housing unit.” ECF No.

12-7 at 2. Defendant Campbell also states that he “was not involved in nor did [he] interfere with

the housing unit assignments or in transferring [Plaintiff] while at either JCI or RCI.” Id. This

testimony contradicts Plaintiff’s allegation that Defendant Campbell placed him into a regular

population cell despite the medical order requiring a single handicap cell. Plaintiff has not set

forth evidence disputing Defendant Campbell’s declaration nor does he request additional

discovery. Thus, the Court finds, based on the undisputed fact that Defendant Campbell was not

responsible for the housing placement of Plaintiff while at JCI, that Defendant Campbell did not

violate any of Plaintiff’s Eighth Amendment rights and cannot be held directly liable for any

such violations that allegedly occurred.

        However, in his Opposition, Plaintiff sets forth another theory of liability, that Defendant

Campbell “hindered [Plaintiff’s] condition and put [Plaintiff’s] life in harm[s] way, when he

allow[ed] his officers . . . to deny or violate [Plaintiff’s] medical order by not having [Plaintiff] in

a handicap accessible cell[.]” ECF No. 14 at 1. To the extent this allegation is a claim of

respondeat superior liability, such claims are unavailable under § 1983. See supra III.D.1.b; see

also Love-Lane, 355 F.3d at 782 (“[T]here is no respondeat superior liability under § 1983.”).

Under § 1983, the liability of supervisory officials “is not based on ordinary principles of

respondeat superior, but rather is premised on ‘a recognition that supervisory indifference or

tacit authorization of subordinates’ misconduct may be a causative factor in the constitutional



                                                  28
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 29 of 42



injuries they inflict on those committed to their care.’” Baynard v. Malone, 268 F.3d 228, 235

(4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984)). Thus, to establish

supervisory liability under § 1983, a plaintiff must show that: (1) the supervisor had actual or

constructive knowledge that his subordinate was engaged in conduct that posed a pervasive and

unreasonable risk of constitutional injury to citizens like the plaintiff; (2) the supervisor’s

response to the knowledge was so inadequate as to show deliberate indifference to or tacit

authorization of the alleged offensive practices; and (3) there was an affirmative causal link

between the supervisor’s inaction and the particular constitutional injury suffered by the plaintiff.

See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

         The Court finds that Defendant Campbell is not liable for any Eighth Amendment

violations that may have occurred at JCI under a theory of supervisory liability. Due to

Defendant Campbell’s uncontested testimony that he had no role or involvement in Plaintiff’s

housing and that Plaintiff had not written his office “requesting any housing accommodations

related to any alleged disability . . . prior to [the] alleged injury[,]” it is unreasonable to infer that,

prior to Plaintiff’s August 6, 2018 fall and the resulting ARP, Defendant Campbell knew about

Plaintiff’s allegedly improper housing.15 ECF No. 12-7 at 1–2. Thus, Plaintiff cannot establish

the first element of supervisory liability, and the Court grants summary judgment in Defendant

Campbell’s favor as to Plaintiff’s § 1983 claim based on Plaintiff’s conditions of confinement at

JCI.16


15
  Defendant Campbell did have notice that Plaintiff was transferred to ASPA, see ECF No. 12-5 at 4, but there are
no allegations or evidence supporting a finding that this knowledge translated into knowledge that Plaintiff’s cell in
ASPA was not handicap accessible.
16
  The Court also notes that, by the time Plaintiff filed his ARP on August 22, 2018 complaining that he fell due to a
lack of grab bars in his cell, ECF No. 12-12 at 6–7, JCI personnel had installed grab bars, ECF No. 12-12 at 3 (“I
[am] suppose[d] to have grab bar in my cell[,] they c[a]me and put them in there on 8-17-18[.]”). The deficiency
Plaintiff complained of had been fixed. While not dispositive since the fix happened after the injury complained of,
this fact lends support to a finding that Defendant Campbell was not deliberately indifferent to or in tacit

                                                          29
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 30 of 42



                                    ii.       RCI

         Plaintiff’s § 1983 claim, to the extent it is based on the conditions of confinement at RCI,

also cannot withstand State Defendants’ Motion. First, to the extent Plaintiff’s § 1983 claim is

based on Defendant Campbell transferring Plaintiff to RCI from JCI, Defendant Campbell has

set forth a sworn declaration stating that he “was not involved . . . in transferring [Plaintiff] while

at either JCI or RCI[.]” ECF No. 12-7 at 2. This statement contradicts Plaintiff’s allegation that

Defendant Campbell was responsible for his transfer; but, in his Opposition, Plaintiff does not

contest Defendant Campbell’s statement or request additional discovery on the issue. Thus, the

Court finds, based on the undisputed material fact that Defendant Campbell was not responsible

for the transfer of Plaintiff to RCI, an allegedly “non-handicap prison[,]” ECF No. 14 at 2, that

Defendant Campbell did not directly violate any of Plaintiff’s Eighth Amendment rights and

cannot be held directly liable under § 1983.

         Second, even if Defendant Campbell had been responsible for Plaintiff’s transfer to RCI,

an allegedly non-handicap accessible prison, State Defendants present uncontested evidence that

Plaintiff did not have a serious medical need at the time Plaintiff was transferred, or, at the very

least, Defendant Campbell would not have known of Plaintiff’s serious medical need at the time

Plaintiff was transferred. Plaintiff’s medical assignment to a single handicap cell and Plaintiff’s

wheelchair use was temporary; the accommodations permitted by the medical order Plaintiff

references in his Complaint were to be terminated on August 31, 2018, ECF No. 12-12 at 9,

before Plaintiff’s transfer to RCI on September 13, 2018, ECF No. 1 at 4. This medical order was

signed by a medical provider. ECF No. 12-12 at 9. Thus, according to the available

documentation, Plaintiff was transferred to RCI after he no longer needed special housing


authorization of the alleged offense practice and thus not liable under a theory of supervisory liability. See Shaw, 13
F.3d at 799.

                                                          30
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 31 of 42



accommodations—i.e., after Plaintiff no longer had a known serious medical need.

Consequently, Plaintiff’s direct § 1983 claim for deliberate indifference to serious medical need

against Defendant Campbell based on his transfer to RCI cannot survive State Defendants’

Motion for Summary Judgment.

       Third, to the extent Plaintiff’s § 1983 Eighth Amendment claim against Defendant

Campbell is based on a theory of supervisory liability, State Defendants present uncontested

evidence that refutes the first element Plaintiff needs to prove to establish liability. As discussed

above, to establish supervisory liability under § 1983, a plaintiff must show that the supervisor

had actual or constructive knowledge that his subordinate was engaged in conduct that posed a

pervasive and unreasonable risk of constitutional injury to citizens like the plaintiff. See Shaw,

13 F.3d at 799. With respect to this first element, State Defendants attach to their Motion a sworn

declaration by Defendant Campbell stating that Plaintiff “did not write [Defendant Campbell’s]

office as Warden requesting any housing accommodations related to any alleged disability at . . .

RCI prior to [the March 2019] injury.” ECF No. 12-7 at 2. Additionally, none of Plaintiff’s

medical documents from after Plaintiff’s transfer to RCI indicate that Plaintiff needed any

special housing accommodation other than a lower bunk. See ECF No. 12-6 at 74, 79, 80.

Plaintiff has not contested Defendant Campbell’s declaration, nor has he asked for additional

discovery. This undisputed evidence negates any allegation that Defendant Campbell had actual

or constructive knowledge of the unreasonable risk to Plaintiff prior to Plaintiff’s fall and

subsequent ARP.

       Moreover, even if the Court infers that Defendant Campbell knew RCI’s showers were

not suitable for prisoners confined to a wheelchair, State Defendants present uncontested

evidence that Plaintiff was not so confined while at RCI, or, at least that, despite the presence of



                                                 31
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 32 of 42



a wheelchair, Defendant Campbell would not have known Plaintiff’s wheelchair was a necessity

such that Plaintiff could not safely step over a shower partition. Upon Plaintiff’s arrival at RCI, a

health care provider completed a Medical/Mental Health Report stating that Plaintiff “may have

[a] walker and wheelchair” and that he could only be assigned to a lower bunk. ECF No. 12-6 at

79. However, these restrictions were only in place until the September 30, 2018, id., over five

months before Plaintiff’s March 6, 2019 fall. Additionally, the health care provider gave Plaintiff

a Karnofsky Score of 90%, ECF No. 12-6 at 81, meaning that he was ambulatory, see supra

§ I.A.2. Another Medical/Mental Health Report was completed for Plaintiff on September 25,

2018, which stated that Plaintiff would be allowed a wheelchair and a walker for three months

but did not specify any special housing accommodations. ECF No. 12-6 at 77. Again, these

limited accommodations were set to terminate months before Plaintiff’s fall. Id. Finally,

Plaintiff’s medical records, which State Defendants provide, indicate that Plaintiff’s chronic care

doctor thought a wheelchair was causing Plaintiff’s muscles to get weaker and recommended

that he switch to crutches as soon as [Plaintiff’s] hand healed, 8–12 weeks after September 21,

2019. ECF No. 12-6 at 59.17 Plaintiff does not dispute any of this evidence or request additional

discovery. This medical history refutes any allegation that Defendant Campbell had actual

knowledge of the unreasonable risk that the absence of shower ramps posed to Plaintiff prior to

Plaintiff’s fall and subsequent ARP. Thus, State Defendants have provided undisputed evidence

that Plaintiff cannot establish the first element of a supervisory liability claim against Defendant

Campbell based on Plaintiff’s fall while incarcerated at RCI.18


17
   Additionally, less than three weeks after Plaintiff’s fall, a third Medical/Mental Health Report was completed,
stating that Plaintiff was only permitted to use a wheelchair when out of the housing unit for a distance and
otherwise stated that Plaintiff should use a walker, which Plaintiff refused. ECF No. 12-6 at 74.
18
  The Court also notes that State Defendants have presented evidence that, after Plaintiff fell out of the shower, RCI
personnel accommodated Plaintiff’s needs by showering Plaintiff at medical, ECF No. 12-8 at 3, and that Plaintiff
was subsequently transferred to WCI where his accommodations, including the showers, are in ADA compliance,

                                                         32
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 33 of 42



         Therefore, Plaintiff’s § 1983 claim against Defendant Campbell based on the conditions

of confinement at RCI cannot survive State Defendants’ Motion.

                  2.       ADA and Rehabilitation Act Claims

                           a.        Elements of ADA and Rehabilitation Act Claims

         In his Complaint, Plaintiff alleges violations of Title II of the ADA and Section 504 of

the Rehabilitation Act. “Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, and Title II of

the ADA, 42 U.S.C. § 12132, prohibit discrimination against an otherwise qualified individual

with a disability.” Doe v. Univ. of Md. Med. Sys. Corp., 50 F.3d 1261, 1264 (4th Cir. 1995)

(footnotes omitted). In order to establish a claim under either of these statutes,19 “a plaintiff must

prove: (1) that he has a disability; (2) that he is otherwise qualified for the . . . benefit in

question; and (3) that he was excluded from the . . . benefit due to discrimination solely on the

basis of the disability.” Id. at 1265.

         As to the first element, a disability is “(A) a physical or mental impairment that

substantially limits one or more major life activities of such individual; (B) a record of such an

impairment; or (C) being regarded as having such an impairment[.]” 42 U.S.C. § 12102(1)

(defining disability for the purposes of the ADA); see also 29 U.S.C. § 705(20) (referencing the

definition in 42 U.S.C. § 12102 to define disability for purposes of Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794). “[M]ajor life activities include, but are not limited to,

caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, lifting,

bending, speaking, breathing, learning, reading, concentrating, thinking, communicating, and


ECF No. 12-10 at 1. Given Defendant Campbell did not know of the risk of harm to Plaintiff presented by RCI
showers prior to Plaintiff’s fall, State Defendants’ evidence regarding RCI personnel’s response after Plaintiff’s fall,
while not dispositive, weighs against any contention that Defendant Campbell was deliberately indifferent to or in
tacit authorization of the alleged offensive conduct.
19
 “Because the language of the two statutes is substantially the same, we apply the same analysis to both.” Doe v.
Univ. of Md. Med. Sys. Corp., 50 F.3d 1261, 1264 n.9 (4th Cir. 1995)

                                                          33
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 34 of 42



working.” 42 U.S.C. § 12102(2). Therefore, in order to establish that he is disabled under both

the ADA and the Rehabilitation Act, Plaintiff must establish that: “he has a physical or mental

impairment; that this impairment implicates at least one major life activity; and the limitation is

substantial.” Spivey v. Dep’t of Pub. Safety & Corr. Servs. State of Md., No. JFM-09-440, 2010

WL 3199342, at *2–3 (D. Md. Aug. 11, 2010) (citing Heiko v. Columbo Savings Bank, F.S.B.,

434 F.3d 249, 254 (4th Cir. 2006)).

       As to the second element, an “otherwise qualified” individual is an individual “who, with

or without reasonable modifications to rules, policies, or practices, the removal of architectural,

communication, or transportation barriers, or the provision of auxiliary aids and services, meets

the essential eligibility requirements for the receipt of services or the participation in programs or

activities provided by a public entity.” Paulone v. City of Frederick, 787 F. Supp. 2d 360, 369

(D. Md. 2011) (internal quotation marks omitted) (quoting 42 U.S.C. § 12131(2)). A state

prisoner, such as Plaintiff, may be considered a qualified individual with disabilities, so as to

come within the protection of Title II and Section 504. See Jarboe v. Md. Dept. of Pub. Safety &

Corr. Servs., No. ELH-12-572, 2013 WL 1010357, at *2 (D. Md. Mar. 13, 2013).

       As to the third element, “[c]laims under Section 504 and Title II may be pursued under

three distinct grounds: ‘(1) intentional discrimination or disparate treatment; (2) disparate

impact; and (3) failure to make reasonable accommodations.’” Brown v. Dep’t of Pub. Safety &

Corr. Servs., 383 F. Supp. 3d 519, 552 (D. Md. 2019) (quoting A Helping Hand, LLC v. Balt.

Cty., 515 F.3d 356, 362 (4th Cir. 2008)). Here Plaintiff’s claims are based on Defendants’

alleged failure to make reasonable accommodations. “[W]hat constitutes reasonable

accommodations . . . is a question of fact and will vary according to the circumstances.” Id.

(ellipsis in original and internal quotation marks omitted) (quoting Seremeth v. Bd. of Cty.



                                                 34
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 35 of 42



Comm’rs Frederick Cty., 673 F.3d 333, 340 (4th Cir. 2012)).

                       b.      Do Plaintiff’s ADA and Rehabilitation Act Claims Survive?

       Giving Plaintiff’s Complaint the liberal construction afforded to pro se plaintiffs, Plaintiff

has sufficiently stated claims under the ADA and the Rehabilitation Act that could survive a

motion to dismiss. Plaintiff alleges that he has a physical impairment that implicates a major life

activity, walking: “[Plaintiff’s] previous s injuries debilitated [his] ability to walk and bound him

to a wheelchair.” ECF No. 1-2 at 1; ECF No. 1 at 3. Plaintiff states that this physical impairment

is documented by medical orders assigning him to a “Single Handicap Cell” and a “Wheel

Chair[.]” ECF No. 1 at 4. Finally, Plaintiff states that, despite Defendants’ duty “to provide

protection, safety and special housing, showers, etc. to handicapped prisoners[,]” ECF No. 1-2 at

2, Defendants failed to accommodate Plaintiff’s disability when they (1) placed Plaintiff a non-

handicapped cell while at JCI, resulting in Plaintiff’s fall and broken finger, and (2) failed to

provide handicap accessible showers while at RCI, resulting in Plaintiff’s fall and injured ribs,

ECF No. 1 at 3–4.

       However, State Defendants challenge the first element of the claim, arguing that

“Plaintiff is simply not a ‘disabled’ person within the contemplation of the ADA or the

Rehabilitation Act, nor is he regarded as such by prison authorities.” ECF No. 12-1 at 21. As

stated above, a disability is “a physical or mental impairment that substantially limits one or

more major life activities of such individual[.]” 42 U.S.C. § 12102(1). The regulations

interpreting the meaning of “substantially limits” within the definition of a disability under the

ADA, state that “‘substantially limits’ shall be construed broadly in favor of expansive coverage,

to the maximum extent permitted by the terms of the ADA” and “‘substantially limits’ is not

meant to be a demanding term.” 29 C.F.R. § 1630.2(j)(1). Moreover, the regulations state that

“[a]n impairment is a disability within the meaning of this section if it substantially limits the
                                                 35
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 36 of 42



ability of an individual to perform a major life activity as compared to most people in the general

population. An impairment need not prevent, or significantly or severely restrict, the individual

from performing a major life activity in order to be considered substantially limiting.” Id.

         Although Defendants argue Plaintiff does not have a disability and attach numerous

documents to their Motion as evidence of that assertion, such evidence is at best ambiguous.

Specifically, State Defendants attach multiple documents titled Medical Assignment or

Medical/Mental Health Report for Inmate Assignments, and each of these documents list

Plaintiff’s confinement to a wheelchair and need for special housing accommodations as

temporary. See ECF No. 12-6 at 74, 77–80; ECF No. 12-12 at 9, 10. Additionally, State

Defendants attach a document titled Disability Assessment that indicates that, while Plaintiff is

mobility impaired and needs a wheelchair, his Karnofsky Score is 90%. ECF No. 12-6 at 81. A

Karnofsky Score of 90% indicates Plaintiff is ambulatory. See supra § I.A.2. Finally, State

Defendants attach medical reports that indicate that, although Plaintiff’s right foot frequently

buckles and reportedly has impaired sensation, Plaintiff’s chronic care doctor wanted Plaintiff to

switch to crutches rather than a wheelchair because the wheelchair was increasing Plaintiff’s

muscle weakness. ECF No. 12-6 at 59. The evidence State Defendants present supports that

Plaintiff has a physical impairment and that he consequently uses a wheelchair. While that

evidence also provides some support to the contention that Plaintiff’s physical impairment does

not substantially limit his ability to walk or any other major life activity, the Court cannot make

this conclusion as a matter of law. Thus, whether Plaintiff’s impairment substantially limits his

ability to walk as compared to most people in the general population is at a minimum a disputed

issue.

         State Defendants’ Motion is denied as to Plaintiff’s Section 504 Rehabilitation Act claim



                                                 36
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 37 of 42



against DPSCS.20 However, the Court must still address State Defendants’ Eleventh Amendment

argument with respect to Plaintiff’s ADA claim.21

                          c.       Is Plaintiff’s ADA Claim Barred by the Eleventh Amendment?

        As discussed above, the Eleventh Amendment of the United States Constitution provides

that states are immune from “any suit in law or equity, commenced or prosecuted . . . by Citizens

of another State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI. The

Supreme Court has held, however, that, when Congress acts pursuant to § 5 of the Fourteenth

Amendment, it may abrogate the sovereign immunity of the State where Congress (1)

“unequivocally expressed its intent to abrogate” the States’ sovereign immunity in the statute at

issue, and (2) “acted pursuant to a valid grant of constitutional authority.” Kimel v. Florida Bd. of

Regents, 528 U.S. 62, 73 (2000). As to the first requirement, the language of the ADA, states that

“[a] State shall not be immune under the eleventh amendment to the Constitution of the United

State from an action in Federal or State Court . . . for a violation of [the ADA,]” 42 U.S.C.

§ 12202 (footnote omitted), and the Supreme Court has held that this statement is a clear and

unequivocal expression of congressional intent to abrogate sovereign immunity. Tennessee v.

Lane, 541 U.S. 509, 518 (2004). Therefore, the Court must determine whether Congress had the

power to abrogate sovereign immunity for Title II ADA claims brought in the prison context.

        In United States v. Georgia, 546 U.S. 151 (2006), the Supreme Court considered this



20
  For reasons similar to those discussed in the context of Plaintiff’s § 1983 claims against Defendants Ahmed and
Campbell—i.e., the undisputed evidence that Defendants Ahmed and Campbell were not directly responsibility for
the alleged failure to accommodate Plaintiff’s disability—Plaintiff’s Rehabilitation Act claim, to the extent it is
brought against Defendant Ahmed and Campbell in their official capacity, cannot survive State Defendants’ Motion
to Dismiss or, in the Alternative, for Summary Judgment. See supra III.D.1.
21
  To the extent that DPSCS and the correctional institutions for which DPSCS is responsible accept federal funds
and thus are subject to the Rehabilitation Act, see 29 U.S.C. § 794(a), DPSCS cannot claim Eleventh Amendment
immunity from Plaintiff’s Rehabilitation Act claims. See Constantine v. Rectors & Visitors of George Mason Univ.,
411 F.3d 474, 491 (4th Cir. 2005) (holding that because it received federal funding “GMU waived its Eleventh
Amendment immunity with respect to [the plaintiff’s] claims for damages under § 504 of the Rehabilitation Act”).

                                                        37
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 38 of 42



question, but only partially decided the issue. The Supreme Court held that “insofar as Title II

creates a private cause of action for damages against the States for conduct that actually violates

the Fourteenth Amendment, Title II validly abrogates state sovereign immunity.” Id. at 159

(emphasis in original). The Supreme Court, however declined to decide whether the ADA

validly abrogates sovereign immunity for claims in the prison context “premised on conduct that

does not independently violate the Fourteenth Amendment.” Id. (emphasis in original). Instead,

the Supreme Court directed the lower courts to decide, on a claim-by-claim basis:

       (1) which aspects of the State’s alleged conduct violated Title II; (2) to what
       extent such misconduct also violated the Fourteenth Amendment; and (3) insofar
       as such misconduct violated Title II but did not violate the Fourteenth
       Amendment, whether Congress’s purported abrogation of sovereign immunity as
       to that class of conduct is nevertheless valid.

Id.

       As to the first inquiry, this Court decided above that Plaintiff states a plausible ADA

claim—i.e., the placement of Plaintiff in a non-handicap accessible cell and the failure to provide

handicap accessible showers violated Title II of the ADA. See supra § III.D.2.b.

       As to the second inquiry, the Court determined above that Plaintiff’s Eighth Amendment

claim, as incorporated against the states by the Fourteenth Amendment, does not survive State

Defendants’ Motion to Dismiss or, in the Alternative, for Summary Judgment. See supra

§ III.D.1. Nor has Plaintiff alleged any other constitutional violations. Thus, the misconduct at

issue in Plaintiff’s ADA claim does not also violate the Fourteenth Amendment.

       However, as to the third inquiry—i.e., “insofar as [Defendant’s] misconduct violated

Title II but did not violate the Fourteenth Amendment, whether Congress’s purported abrogation

of sovereign immunity as to that class of conduct is nevertheless valid[,]” United States v.

Georgia, 546 U.S. at 159—a more in-depth discussion is necessary.

       Congress may abrogate a States’ sovereign immunity when it does so pursuant to a valid

                                                38
         Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 39 of 42



exercise of its power under § 5 of the Fourteenth Amendment to enforce the substantive

guarantees of that Amendment. Id. at 158–59. Section 5 of the Fourteenth Amendment

authorizes Congress to “remedy and to deter violation[s] of rights guaranteed [by the Fourteenth

Amendment] by prohibiting a somewhat broader swath of conduct, including that which is not

itself forbidden by the Amendment’s text.” Kimel, 528 U.S. at 81. However, while Congress may

enact remedial and preventative measures pursuant to the Fourteenth Amendment, it “may not

work a substantive change in the governing law.” Tennessee v. Lane, 541 U.S. at 519 (internal

quotation marks omitted). Thus, the Supreme Court applies the “congruence and proportionality”

test in order to determine whether Congress acted within the scope of its § 5 power. City of

Boerne v. Flores, 521 U.S. 507, 520 (1997). Under this test, a court must (1) “identify with some

precision the scope of the constitutional right at issue[,]” Br. of Tr. of Univ. of Ala. v. Garrett,

531 U.S. 356, 365 (2001); (2) “examine whether Congress identified a history and pattern of

unconstitutional . . . discrimination by the States against the disabled[,]” id. at 368; and (3) if so,

determine whether the statute is an appropriate, congruent, and proportional response to that

history and pattern of unconstitutional treatment, id. at 374.

        With respect to the first part of the “congruence and proportionality” test—scope of the

right at issue—the Fourth Circuit identifies the right at issue in an ADA suit in the prison context

as follows: “disabled people have a constitutional right not to be subject to arbitrary and

irrational exclusion from the services, programs, or benefits provided by the state.” Wessel v.

Glendening, 306 F.3d 203, 210, overruling recognized by Constantine v. Rectors & Visitors of

George Mason Univ., 411 F.3d 474, 486 n.8 (4th Cir. 2005).22



22
  Constantine stated that Tennessee v. Lane abrogated Wessel with respect to the second inquiry in the “congruence
and proportionality” test—whether there has been a “pattern of unconstitutional conduct”—411 F.3d at 486 n.8, but
this Court sees no reason why Constantine and Tennessee v. Lane would affect the accuracy of Wessel’s discussion

                                                       39
          Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 40 of 42



         With respect to the second part of the “congruence and proportionality” test, the Supreme

Court stated in Tennessee v. Lane “that inadequate provision of public services and access to

public facilities was an appropriate subject for prophylactic legislation.” 541 U.S. at 529. The

Fourth Circuit then held in Constantine that this statement “settled that Title II was enacted in

response to a pattern of unconstitutional disability discrimination by States and nonstate

government entities with respect to the provision of public services” and that “[t]his conclusion

is sufficient to satisfy the historical inquiry into the harms sought to be addressed by Title II.”

411 F.3d at 487.

         Finally, with respect to the third part of the “congruence and proportionality” test, the

Court must decide whether, given the scope of the right at issue and the history and pattern of

unconstitutional conduct identified by Congress, Title II’s abrogation of sovereign immunity is a

“congruent and proportional” response to that history of unconstitutional conduct. This inquiry is

made on a case-by-case basis and consequently is context specific. In regard to the prison

context, which is the context for the instant action, the Supreme Court has recognized “it is

difficult to imagine an activity in which a State has a stronger interest, or one that is more

intricately bound up with state laws, regulations, and procedures, than the administration of its

prisons.” Preiser v. Rodriguez, 411 U.S. 475, 491–92 (1973). Furthermore, the rights afforded to

prisoners are significantly limited by their incarceration: “when a prison regulation impinges on

inmates’ constitutional rights, the regulation is valid if it is reasonably related to legitimate

penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). Thus, the Court finds that,

“[b]ased on the wide discretion states have traditionally exercised in the management of their

prisons and the limited scope of most constitutional protections in the prison context, the


regarding the first inquiry in the “congruence and proportionality” test and its resulting articulation of the scope of
the right at issue in ADA suits in the prison context.

                                                           40
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 41 of 42



abrogation of sovereign immunity in the context of state prisons for conduct which violates the

ADA but does not violate the Fourteenth Amendment does not satisfy the requirement of

proportionality and congruence.” Spencer v. Earley, No. CMH-01-1578, 2007 U.S. Dist. LEXIS

98009, at *27–*28 (E.D. Va. Jan. 30, 2007); see also Barnes v. Young, 565 F. App’x 272, 273

(4th Cir. 2014) (unpublished) (“Under the Eleventh Amendment, States are immunized from

suits brought in federal court, absent a waiver from the State or a clear, constitutionally

permissible Congressional exercise of its power under the Fourteenth Amendment . . . . The

ADA creates an exception to this prohibition, however, where the ADA violations at issue also

violate the Fourteenth Amendment . . . . Because we affirm the district court's grant of summary

judgment on [the plaintiff’s] § 1983 claims, we conclude that [the plaintiff’s] ADA claims are

barred.”). Thus, Plaintiff’s ADA claims are barred by the Eleventh Amendment.

                                                ***

       For the above-mentioned reasons, the Court denies State Defendants’ Motion to Dismiss

or, in the Alternative, Motion for Summary Judgment, ECF No. 12, as to Plaintiff’s Section 504

Rehabilitation claim, to the extent that claim is brought against Defendant DPSCS based on

Plaintiff’s conditions of confinement at JCI and RCI. The Court, however, grants State

Defendants’ Motion as to all other claims and all other State Defendants. Additionally, Plaintiff’s

Complaint is dismissed as to Defendant Wexford.




                                                 41
        Case 8:20-cv-01903-GJH Document 16 Filed 06/14/21 Page 42 of 42



IV.    CONCLUSION

       For the reasons discussed above, the Defendants’ Motion to Dismiss, or in the

Alternative, for Summary Judgment is granted, in part, and denied, in part, and, pursuant to the

Court’s authority under 28 U.S.C. § 1915, the Complaint as to Defendant Wexford shall be

dismissed without requiring a response.

       A separate Order follows.



Date: June   14, 2021                                       /s/__________________________
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                               42
